DETAILED ACTION
The following is a non-final office action upon examination of application number 16/814496. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/16/2021 has been entered. 

Response to Amendment
Claims 21 and 36 have been amended. 
Claims 21, 23-30, and 36-45 are pending in the application and have been examined on the merits discussed below. 
The rejection under 35 USC 101 is withdrawn in view of the claim amendments filed 8/16/2021.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-30, and 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0025936 (Garel); in view of US 2014/0355592 (Camps); in view of US 2015/0080031 (Moldavsky).

As per claim 21, Garel teaches: a system, comprising: one or more processors and memory coupled to the one or more processors that provides the one or more processors with instructions, wherein the one or more processors are configured to: ([0061] … the invention features a non-statutory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a computing device, performs a method).
detect, based at least in part on traffic data associated with a device and obtained from a hardware sensor at a physical location, a presence of the device at the physical location, wherein the physical location is a retail location, and wherein the traffic data is obtained from the hardware sensor via at least one data ingestor associated with the system; ([0009] The disclosed system includes a retail store system that features and can include MAC address tracking, user eye tracking, object identification of goods on shelves, APIs, and an advertising broker rules engine. [0065] The step of gathering can include using the tracking module to track the person within a predetermined area. The step of analyzing can include linking the information from the person gathered in the demographic intelligence module and the tracking module. The step of analyzing can include analyzing the information gathered by the information monitoring devices in real-time using the plurality of modules. [0066] The tracking module can include a MAC address tracking module. [0067] The one or more information monitoring devices can include at least three receivers located in or by the location for receiving information about the location of the person at a given time. The step of gathering can include using the at least three receivers to determine a distance between the person and the receiver at the given time. The step of analyzing can include using the distances between the person and the at least three receivers to track the person as the person moves about the location [0100] … WIFI device tracking is defined as the ability to monitor any device that has a WIFI networking chip and is broadcasting that devices individual Media Access Control (MAC) address).
identify, based at least in part on the traffic data, a user associated with the device whose presence is detected at the physical location; ([0065] The step of gathering can include using the tracking module to track the person within a predetermined area. The step of analyzing can include linking the information from the person gathered in the demographic intelligence module and the tracking module. The step of analyzing can include analyzing the information gathered by the information monitoring devices in real-time using the plurality of modules. [0066] The tracking module can include a MAC address tracking module. [0140] When a person (i.e., customer 901) approaches an information monitoring device 902 (such as a display), the system can automatically recognizes demographic and sentiment information of the customer 901, as well as the hashed MAC address of the customer's mobile device 903. This hashed MAC address is tied to all of the customer's interactions with the information monitoring device 902 and the in-store products 904 (such as, washing machines), creating a detailed history from which future purchasing preferences can be determined).
determine, by a streaming connect engine, the user associated with the device has opted in to being identified at the physical location, ([0117] …a display can inquire whether a customer wishes to be tracked while in the store and provide a QR code that, when scanned, would result in the downloading of the application to the mobile device…During such period, the customer could also be asked to register other demographic information; user opts-in so that he can be tracked (identified at the location). [0158] …By using the additional piece of identifying information in contingency (i.e., combination) with the hashed MAC address, the system can make contact with the customer outside of the retail space. For example, if a customer spent fifteen minutes in the plasma television section but did not purchase anything, the system can send them a follow-up e-mail with additional information and special offers on plasma televisions [0066] The tracking module can include a MAC address tracking module. [0140] When a person (i.e., customer 901) approaches an information monitoring device 902 (such as a display), the system can automatically recognizes demographic and sentiment information of the customer 901, as well as the hashed MAC address of the customer's mobile device 903. This hashed MAC address is tied to all of the customer's interactions with the information monitoring device 902 and the in-store products 904 (such as, washing machines), creating a detailed history from which future purchasing preferences can be determined)
wherein determining the user associated with the device has opted in to being identified at the physical location includes joining to the obtained traffic data and by the streaming connect engine: an identifier associated with the device and received via the hardware sensor, ... sensor metadata associated with the hardware sensor, and biographical information for the user… ([0143] …the system can determine a customer's browsing profile at the shelf--including the traffic flow of each customer, and how long the customer spends at each shelf. This information, like everything else within the system, is then recorded and analyzed for further message improvement and personalization [0117] …a display can inquire whether a customer wishes to be tracked while in the store …During such period, the customer could also be asked to register other demographic information; biographical information is recorded/combined/joined with other obtained traffic data.  [0116] A primary purpose of the MAC tracking solution is to provide the best shopping experience for the customer. Should a customer decide to opt-out of the MAC tracking system, the customer can do so via the web. [0112] …the device will send out a request to communicate, and that request will include the device's MAC address. The system will capture this address along with the devices signal strength …Using the signal strength and an algorithm, the system is able to determine the distance of the mobile device from the receiver/transmitter of the system; sensor metadata (signal strength) and a device identifier (MAC address) are recorded/combined/joined with other obtained traffic data.)
performs the database lookup using the device identifier to determine the user has opted in to being identified at the physical location; ([0116] A primary purpose of the MAC tracking solution is to provide the best shopping experience for the customer. Should a customer decide to opt-out of the MAC tracking system, the customer can do so via the web. Should the customer use the web to opt-out of being monitored by the system of the present invention, the customer would need to provide his or her device's MAC address. [0139] … Using the present system's Wi-Fi sniffing capability (mobile device tracking module), every customer that enters the store is assigned an encrypted identifier with a one-way hash MAC address. This identifier cannot be traced back to the customer personally, but can be utilized as a customer identifier for personalization system of the present invention)
perform an action based at least in part on determining the user has opted in to being identified at the physical location ([0117] …a display can inquire whether a customer wishes to be tracked while in the store and provide a QR code that, when scanned, would result in the downloading of the application to the mobile device; user opts-in so that he can be tracked (identified at the location). [0158] …By using the additional piece of identifying information in contingency (i.e., combination) with the hashed MAC address, the system can make contact with the customer outside of the retail space. For example, if a customer spent fifteen minutes in the plasma television section but did not purchase anything, the system can send them a follow-up e-mail with additional information and special offers on plasma televisions; sends follow up email to users that have opted in to being tracked (identified at the location). [0057] The method can further include providing marketing and advertising messages to the customer based upon the information gathered by the one or more information monitoring devices. [0080] The method can further include sending a communication to an employee of the retail store to signal the employee to interact with the customer based upon the analyzed behavior of the customer. [0081] The communication can include an identification of a product being sought by the customer and materials about such product. [0082] The method can further include providing marketing and advertising messages to the customer based upon the information gathered by the one or more information monitoring devices. [0140] …the system can automatically recognizes demographic and sentiment information of the customer 901, as well as the hashed MAC address of the customer's mobile device 903. This hashed MAC address is tied to all of the customer's interactions with the information monitoring device 902 and the in-store products 904 (such as, washing machines), creating a detailed history from which future purchasing preferences can be determined. Based off of demographic information, previous purchase history, and online and offline browsing history, the present system provides a content rich shopping experience not previously offered. [0143] … This means that demographic information, previous transaction history, and online and offline browsing history that is used to display content to the customer is not solely relevant to the product immediately in front of the display. Based upon the customer's in-store and/or online browsing history, the system can determine what message to display to the customer when the customer approaches the display. The system predicts that a customer is approaching a display, and based on previous browsing history, can display a message in real-time that will influence the customer's purchasing decision. Information could be related to products that the customer stood around either that day or during previous trips to the store).
wherein performing an action includes: obtaining contact information associated with the user; transmitting, based at least in part on the obtained contact information, a message to the device when the device is detected at the physical location; and ([0141] …messaging can be delivered anywhere in the store to help aid in new purchases… ; message while at location [0158] …By using the additional piece of identifying information in contingency (i.e., combination) with the hashed MAC address, the system can make contact with the customer outside of the retail space. For example, if a customer spent fifteen minutes in the plasma television section but did not purchase anything, the system can send them a follow-up e-mail with additional information and special offers on plasma televisions).
transmitting a notification to an employee engagement application indicating that the identified user is present at the physical location ([0162] Some customers of course may not be as inclined to ask for help. This is why the system also can have the capability of alerting a nearby associate automatically when a customer has spent a set amount of time in a certain department but has yet to make a decision. These moments are critical for retailers, and until the system of the present invention, the only way to make contact with a customer during a higher-involvement decision was to be out on the storeroom floor vigilantly looking for customers, which can take away from other tasks. The system of the present invention automatically picks up signs of high-involvement decisions and notifies employees with the same valuable information that is available with the "help" button, allowing the retailer to best assistant the customer with their purchasing process.  [0164] …an associate's phone or a store provided phone would be sent a short message. This message could include information such as the location of the customer asking for assistance, what products they have interacted with, the customer's demographic information, and a short blurb about the products. This blurb allows even an untrained sales associate to be more knowledgeable and credible for the customer).

Although not explicitly taught by Garel, Camps teaches: joining to the obtained traffic data: … an identifier associated with the sensor ([Abstract] …report on device activity at one or more Wi-Fi locations by way of the creation and management of a device and/or visit profile uniquely associated with such devices and stored in a network accessible knowledge base [0029] …network access at different hotspot locations by remote devices at such locations, but also, or alternatively, to uniquely identify, recognize and optionally track and report on (e.g. profile) device activity [0031] …customers (or at least their device), can be recognized across multiple hotspot locations, for example grouped or otherwise associated with a common operator, brand, business entity, or the like. Various applications, such as the tracking and reporting on repeat devices, the provision of improved services or offerings to such repeat devices, and other such applications as exemplified below, may be derived from the ability to identify and recognize devices across multiple hotspot locations [0032] …qualifying and/or quantifying user traffic, patronage, loyalty, trends and the like at the monitored hotspot location, across a group of associated or otherwise related hotspot locations, or again in the context of system-wide analytics in respect of multiple, potentially otherwise unrelated hotspot locations. [0042] …visitors can be recognized upon subsequent visits to the same or related locations, or again at unrelated locations for the purpose of expanding the device profile database across multiple operators … Combination of the device ID, location ID, and timestamp thus provides an indication that a particular device 102 was present at a particular location at a particular time.  [0051] …opt-in or service access conditions may include express authorization by the user for designated system access privileges to the device and/or to user data stored thereon [0060] Upon such engagement, not only can the system track engagement of this particular device, further information relating to the user(s) of the device, or the device itself, may be extracted, either directly as input by the user, or indirectly upon the user accepting certain terms and conditions required in receiving the opt-in service).
wherein the streaming connect engine identifies an operator of the retail location based on the hardware sensor identifier and ([0051] … recognizable device transmissions, which, in one embodiment, may include an access point MAC address (e.g. for cross-referencing hotspot location) and a device MAC address (e.g. for device recognition)).
Further, in addition to Garel, Camps also teaches: performs the database lookup using the device identifier to determine the user has opted in to being identified at the physical location; ([0042] …In this example, extraction of the MAC address allows for unique identification of the device 102 at the hotspot 106, and extraction of the IP address and time stamp allows, in some embodiments, for the identification of the hotspot location and thus the identified device's location, and the time to be associated therewith. For instance, the IP address can be cross-referenced with a database of known access points to determine which location it corresponds to. Similarly, the extracted device identifier can be cross-referenced with stored device profiles such that repeat visitors can be recognized upon subsequent visits to the same or related locations, or again at unrelated locations for the purpose of expanding the device profile database across multiple operators [0045] … (e.g. an opt-in device may authorize access to personal information in respect of a particular hotspot operator, but may be set to operate anonymously in respect of another). [0050] Again with reference to FIG. 1, in one illustrative embodiment, the system 100 may further or alternatively comprise or be configured to interface with a set of Wi-Fi radio locations 109 operatively disposed in different locations to, much as in the context of the hotspots 106, allow the system 100 to identify and recognize remote devices 102 when in their general vicinity. For example, such radios 109, while not operated to provide devices with wireless access to a network connection, may nonetheless operate to capture local transmissions sent by these devices and extract therefrom a unique device identifier (e.g. MAC address via packet capture or RTLS) to be cross-referenced with the knowledge base and, where a match is made, allow recognition of the device ... Much like device identification and recognition at an active hotspot, devices recognized at a given location that have opted-in for or authorized (directly or indirectly) the system to communicate directly therewith upon detection, may be targeted upon satisfying certain criteria, such as upon qualifying as a repeat or loyal visitor, a new visitor at a particular location, meeting certain target demographics, etc.)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Garel with the aforementioned teachings of Camps with the motivation of quantifying traffic trends across monitored locations (Camps [0032]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Camps to the system of Garel would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for collection of a sensor location associated with a user device.

Although not explicitly taught by Garel, Moldavsky teaches: …biographical information for the user accessed by performing a database lookup, and…([0040] …customer profiles may be maintained in order to allow the delivery of promotion materials desired by the customer or targeted to appeal to the customer's tastes or previous purchase habits. In some cases, customer profiles may be developed from or incorporate respective personal profiles of prospective customers as maintained by those prospective customers at one or more social media sites. [0048] …user profiles (e.g., compiled or obtained from a user's social media profiles, past shopping behaviors, etc.) in lieu of or in addition to the user preferences).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Garel with the aforementioned teachings of Moldavsky with the motivation of eloping accurate profiles to allow for the customization of content (Moldavsky [0040]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Moldavsky to the system of Garel would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the collection of profile data from a database.

As per claim 23, Garel does not explicitly teach: the [user] contact information includes a phone number and wherein the transmitted message includes a text message. However, Garel teaches: contact information associated with the user ([0158] …By using the additional piece of identifying information in contingency (i.e., combination) with the hashed MAC address, the system can make contact with the customer outside of the retail space. For example, if a customer spent fifteen minutes in the plasma television section but did not purchase anything, the system can send them a follow-up e-mail with additional information and special offers on plasma televisions). Garel also teaches: [a sales associate] contact information includes a phone number and wherein the transmitted message includes a text message ([0164] For a text messaging method, an associate's phone or a store provided phone would be sent a short message. This message could include information such as the location of the customer asking for assistance, what products they have interacted with, the customer's demographic information, and a short blurb about the products. This blurb allows even an untrained sales associate to be more knowledgeable and credible for the customer).
By modifying the teachings of Garel regarding contacting users, with the teachings regarding using text messaging, it would be possible to contact users through text message. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Garel with the motivation of promoting the completion of a purchase by contacting a user. Further, one of ordinary skill in the art would have recognized that the modification to the system of Garel would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for communications to a user through text message.

As per claim 24, Garel teaches: transmit information associated with the determined user identity to the employee engagement application ([0140] …This hashed MAC address is tied to all of the customer's interactions with the information monitoring device 902 and the in-store products 904 (such as, washing machines), creating a detailed history from which future purchasing preferences can be determined. [0160] …The system of the present invention takes all the information that has been captured in the customer's interactions and delivers it in an easy-to-understand format to the sales associate so the sales associate can better serve the customer. [0164] …an associate's phone or a store provided phone would be sent a short message. This message could include information such as the location of the customer asking for assistance, what products they have interacted with, the customer's demographic information, and a short blurb about the products. This blurb allows even an untrained sales associate to be more knowledgeable and credible for the customer).

As per claim 25, Garel teaches: wherein the information transmitted to the employee engagement application includes at least one of historical visit activity, online behavior, and purchase history ([0140] …This hashed MAC address is tied to all of the customer's interactions with the information monitoring device 902 and the in-store products 904 (such as, washing machines), creating a detailed history from which future purchasing preferences can be determined. Based off of demographic information, previous purchase history, and online and offline browsing history, the present system provides a content rich shopping experience not previously offered. [0160] …The system of the present invention takes all the information that has been captured in the customer's interactions and delivers it in an easy-to-understand format to the sales associate so the sales associate can better serve the customer).

As per claim 26, Garel does not explicitly teach: wherein the information transmitted to the employee engagement application includes a recommendation to be made to the user while at the physical location. However, Garel does teach: wherein the information transmitted to the employee engagement application includes [information to be presented] to the user while at the physical location ([0159] … That is why the system also acts as an assistant to the sales associates to help better connect with the customers on a personal basis. [0160] … The system of the present invention takes all the information that has been captured in the customer's interactions and delivers it in an easy-to-understand format to the sales associate so the sales associate can better serve the customer. This ensures that the sales associate can be better prepared to successfully answer any questions or concerns of the customer about a potential purchase. [0161] Fundamentally, the system of the present invention provides a profile of the customer to the sales associate. This informs the employee as to characteristics (such as demographics and what products the customer is interested in). In addition to this, the system can provide a brief summary of what the employee should be knowledgeable of (product specs, frequently asked questions etc.)). Garel also teaches: a recommendation to be made to the user ([0144] … a customer can get a recommendation when walking by a display on headphones because of their dwell time in the music section [0158] … recommend products based on past purchases).
	By modifying the teachings of Garel regarding transmitting information to an employee for presentation to a user, with the teachings regarding use recommendations, it would be possible to transmit recommendations to an employee for presentation to a user. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Garel with the motivation of increasing product sales. Further, one of ordinary skill in the art would have recognized that the modification to the system of Garel would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for recommendations to be provided to an associate.

As per claim 27, Garel teaches: wherein the recommendation to be made at the physical location is based at least in part on online activity information associated with the user ([0140] …Based off of demographic information, previous purchase history, and online and offline browsing history, the present system provides a content rich shopping experience not previously offered. [0144] … a customer can get a recommendation when walking by a display on headphones because of their dwell time in the music section [0143] …Based upon the customer's in-store and/or online browsing history, the system can determine what message to display to the customer … based on previous browsing history, can display a message in real-time that will influence the customer's purchasing decision. [0151] …allowing content to be personalized based upon prior purchase history and browsing history. [0158] … recommend products based on past purchases).
As per claim 28, Garel teaches: wherein performing the action includes modifying contests of a digital display at the physical location ([0018] The system can further include one or more displays operatively connected with the server. The one or more displays can be capable of engaging persons at the location based upon the information gathered by the one or more information monitoring devices. [0143] …Based upon the customer's in-store and/or online browsing history, the system can determine what message to display to the customer when the customer approaches the display. The system predicts that a customer is approaching a display, and based on previous browsing history, can display a message in real-time that will influence the customer's purchasing decision. Information could be related to products that the customer stood around either that day or during previous trips to the store).

As per claim 29, Garel teaches: wherein the one or more processors are further configured to transmit a message to the user associated with the device at a time that the presence of the device is not detected at the location ([0158] …By using the additional piece of identifying information in contingency (i.e., combination) with the hashed MAC address, the system can make contact with the customer outside of the retail space. For example, if a customer spent fifteen minutes in the plasma television section but did not purchase anything, the system can send them a follow-up e-mail with additional information and special offers on plasma televisions).

As per claim 30, Garel teaches: wherein the one or more processors are further configured to export information associated with the user to an external customer relationship management (CRM) system ([0172] The system can include an application programming interface (API) module. Role based authentication token provide access to one or more datasets. This allows retailers to have real-time access to collected data. A representational state transfer (REST) web services get requests that takes multiple parameters and allows paging for effective data transfer. Possible parameters can include data range, location_id, store_id, product_id, gender, and age range. This allows retailers to create their own visualizations of the data for customizable use. In addition, it allows retailers to join datasets generated from the system of the present invention with internal private datasets for more in-depth detail analysis. This way, retailers can come to their own conclusions using data sets they have not had access to previously).	

As per claim 37, this claim recites limitations substantially similar to those addressed by the rejection of claim 23, above; therefore, the same rejection applies.

As per claim 38, this claim recites limitations substantially similar to those addressed by the rejection of claim 24, above; therefore, the same rejection applies.

As per claim 39, this claim recites limitations substantially similar to those addressed by the rejection of claim 25, above; therefore, the same rejection applies.

As per claim 40, this claim recites limitations substantially similar to those addressed by the rejection of claim 26, above; therefore, the same rejection applies.

As per claim 41, this claim recites limitations substantially similar to those addressed by the rejection of claim 27, above; therefore, the same rejection applies.



As per claim 43, this claim recites limitations substantially similar to those addressed by the rejection of claim 29, above; therefore, the same rejection applies.

As per claim 44, this claim recites limitations substantially similar to those addressed by the rejection of claim 30, above; therefore, the same rejection applies.

As per claim 45, Garel teaches: wherein the sensor metadata includes metadata that maps the sensor to a location associated with the sensor, a customer associated with the sensor, or both the location associated with the sensor and the customer associated with the sensor ([0113] … receivers/transmitters in a store with a pre-determined or known location, the system can triangulate on each individual device. This allows the system to identify the location of each device at any given time. With this information, the system can then create information such as the path that customer took throughout the store, where they stood and for how long, and whether the customer went back to certain sections of the store. [0114] [0042] The one or more information monitoring devices can include at least three receivers located in or by the location for receiving information about the location of the person at a given time. The step of gathering can include using the at least three receivers to determine a distance between the person and the receiver at the given time. The step of analyzing can include using the distances between the person and the at least three receivers to track the person as the person moves about the location).

In addition to Garel, Camps also teaches: wherein the sensor metadata includes metadata that maps the sensor to a location associated with the sensor, a customer associated with the or both the location associated with the sensor and the customer associated with the sensor ([0042] the IP address of the access point (sensor) 106… extraction of the MAC address allows for unique identification of the device 102 at the hotspot 106, and extraction of the IP address and time stamp allows, in some embodiments, for the identification of the hotspot location … the IP address can be cross-referenced with a database of known access points to determine which location it corresponds to).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Garel with the aforementioned teachings of Camps, with the motivation of identifying the location of user devices (Camps [0042]). Further, one of ordinary skill in the art would have recognized that modifying the system of Garel with the teachings of Camps would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for metadata to include information related to sensor location
.
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the claimed features.
Examiner respectfully disagrees. Examiner notes that the Applicant’s arguments are directed to newly amended features. Additional search has been conducted and the rejection has been updated to address said amendments. See Claim Rejections - 35 USC § 103 above, now also relying on US 2015/0080031 (Moldavsky).
Further, with respect to the claimed streaming connect engine, Examiner notes that this is a software module. Therefore, software disclosed by the prior art performing the functions is found to satisfy the streaming connect engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0041749 (Dowlatkhah) – discloses a system that allows users to opt-in to being tracked and gives users the ability to specific the scope of information tracked.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683